Citation Nr: 1235166	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches with dizziness (claimed as dizzy spells).

2.  Entitlement to service connection for urticaria, eczema and lichen planus (claimed as skin rash, hives, and allergic reaction).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran had active duty service from December 1968 to December 1970, including service in Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for skin rash is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran complained of and was treated for headaches and syncopal episodes during service, and his symptoms continued after service.


CONCLUSION OF LAW

A chronic headaches disorder with dizziness was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case the Board is granting the Veteran's appeal for service connection for headaches with dizziness.  Given the favorable disposition of this claim, which is not prejudicial to the Veteran, and which is the only matter reviewed, de novo, in this decision, the Board need not assess VA's compliance with the VCAA as regards these matters.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service connection, headaches with dizziness

In determining whether the Veteran has a headaches with dizziness disorder that is related to service, the Board will first address whether the presumption of soundness attaches in this instance; and, if so, whether it has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  

The Veteran entered active duty service on December 4, 1968.  No head or neurologic abnormality was noted in the report of the December 1968 enlistment examination.  Since a neurologic disorder was not "noted" during the entry examination, the presumption of soundness attaches and VA bears the burden of meeting the two prong test.  38 C.F.R. § 3.304(b); see Bagby, 1 Vet. App. 227. 

In June 1970 the Veteran complained of, and received treatment for, headaches and lightheadedness on standing.  In September 1970 he again sought treatment for headaches and syncopal episodes, at which time he apparently reported a history of spells prior to entry into service.  Physical examination was negative.  An EEG, and X-rays of the skull, were also negative.  Diagnosis was tension headache.  

The record contains no evidence of any neurologic symptomatology prior to June 1970; at which time the Veteran had been in service for more than a year.  Although there is a notation in a September 1970 treatment record of spells prior to service, there is no pre-service allegation or medical record of any complaints, diagnosis, or treatment for a neurologic disorder of any kind; and, indeed, no abnormalities were detected during the enlistment examination.  The Board is therefore unable to find, by clear and unmistakable evidence, that the Veteran had a pre-existing headaches/dizziness/neurologic disorder.  The presumption of soundness thus applies.  38 C.F.R. § 3.304(b).  The Board will therefore consider whether service connection for headaches with dizziness (claimed as dizzy spells) is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303(a). 

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Veteran complains of recurrent dizzy spells, which he says began in service.  

Military records confirm that the Veteran served in Vietnam from June 1969 to June 1970, and a military (Bronze Star Medal) record dated in December 1969 indicates that he was wounded during direct combat with the enemy in October 1969.

Service treatment records dating from June to September 1970 document complaints of, and show treatment for, headaches, and of lightheadedness on standing.  An entry dated September 19, 1970, noted that the Veteran was unable to sleep secondary to headache and had passed out when he got up to go to the Orderly room; and that the Veteran had been having many headaches in the past 3 weeks.  Diagnosis was tension headache and functional syncope.  An entry dated September 21, 1970, informs of right frontal headaches for three weeks, and of sudden loss of consciousness on three occasions in the past two years.  An EEG and x-rays of the skull done on the 21st secondary to the Veteran's complaints of headaches and syncopal episodes were normal.  A treatment record dated September 30, 1970, documents complaints of headaches, which the Veteran described as feeling like little pins sticking in his forehead, and during his December 1970 separation examination the Veteran complained of headaches and dizziness.  This evidence clearly shows incurrence, if not chronicity, during service.  

There is also corroborative lay and medical evidence of continuity of symptomatology since service.  

A private medical record dated in June 2002 advises of an on-the-job syncopal episode that occurred while the Veteran was driving a truck; and private medical records dated in August 2002 advise of severe dizziness.  

Additionally, in a letter in November 2009 the Veteran's wife (a nurse practitioner), stated that about 2 weeks after the Veteran's December 1970 return from service the Veteran passed out while on a date with her.  She added that the Veteran has continued to suffer from dizzy spells over the years.  In a separate writing dated in November 2009 a friend stated that he had witnessed the Veteran pass out some five years prior.  

The Board finds the post service medical and lay evidence of symptomatology to be consistent with the symptoms that were treated during service; and, in turn, the Veteran's assertion of continuity of symptomatology since service to be credible.

In short, service treatment records confirm that the Veteran suffered, for months, from severe headaches with concomitant syncope on his return from combat in Vietnam; and he again complained of headaches and dizziness during his separation examination.  The Veteran served in combat (he was awarded the Bronze Star with "V" device) and his lay statements regarding in-service injuries will be presumed to be accurate, if consistent with the circumstances, conditions, and hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the Board finds that the Veteran did experience headaches and dizziness in service as indicated as well in his service treatment records and there is credible lay and medical evidence of continuity of symptomatology after service.  Additionally, while post-service medical records dating from 2002 also address hypertension and heart disease, there is no competent medical evidence that relates the Veteran's syncopal episodes, which first presented in service more than 30 years previously, to these disorders.  

The Board accordingly finds that the criteria for a grant of service connection for headaches with dizziness (claimed as dizzy spells) are met on a direct basis.  See 38 C.F.R. § 3.303 (providing that where a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes).


ORDER

Entitlement to service connection for headaches with dizziness is granted.


REMAND

In addition to the foregoing, the Veteran seeks service connection for recurrent skin rash.  He reports that he first sought treatment for outbreaks in 1971; in the year following service.  He adds that his early treatment providers are no longer living or in practice.

Private dermatology and other medical records dating from 2002 show treatment, including systemic corticosteroid treatment, for chronic, unrelenting hives, lesions, urticaria, and eczema.  In a letter dated in June 2008 a private physician stated that, while not specific for Agent Orange, considering the history and chronicity of the Veteran's hives, "it may be in some way Agent Orange related."  

Military records confirm that the Veteran is a Vietnam combat veteran, so his exposure to herbicides/Agent Orange is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, because the 2008 opinion simply indicates the possibility rather than the probability of a link between a current skin rash disorder and exposure to Agent Orange, it is too speculative to raise a reasonable doubt which would provide a basis for allowing the veteran's claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (statements favorable to the veteran's claim that do little more than suggest a possibility are too speculative to establish the required nexus for service connection).  It is, however, sufficient to warrant further development of the Veteran's claim.  Remand for provision to the Veteran of a VA examination is therefore warranted.  38 C.F.R. § 3.326(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding the claim for service connection for skin rash.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings must be reported in detail.  

The examiner is then requested to determine what skin disorders can be diagnosed, and as to each diagnosed disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disorder is attributable to the Veteran's military service, to include exposure to herbicides.

NOTE:  The examination should ideally be done during a period of outbreak, and photographs of rashes, especially on the Veteran's head, face, and neck, must be taken.

In formulating the opinion the examiner must take into consideration the lay evidence, from the Veteran and his family members of outbreaks, since 1971.

A complete rationale for all opinions must be set forth in the examination report.
 
2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim; and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim for service connection for skin rash.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


